Citation Nr: 1619038	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to October 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the above referenced claim.

In February 2015, the Board reopened the claim based on new and material evidence and remanded for a new VA psychiatric examination.  The case is returned to the Board at this time for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Veteran was scheduled for a VA examination in Tennessee and the Veteran reportedly refused the examination and requested that he be examined at the Lexington, Kentucky VA facility. The Veteran was scheduled for a VA psychiatric examination in May 2015 at the Lexington, Kentucky VA facility.  He failed to report.  The representative claims that there is no notification letter informing the Veteran of the time and place of either VA examination.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity: that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  While the Board would ordinarily assume that the Veteran was properly notified of the examinations, it is noted that he moved in 2015 and the possibility exists that he was not notified.   

Remand is required for the RO to provide the Veteran with the previously requested VA examination in order to adjudicate his claims.  See 38 U.S.C.A. § 5103A(d) (West 2014) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination (at the Lexington, Kentucky VA medical facility, if feasible).  A copy of the letter notifying the Veteran of the examination at his latest address of record should be made a part of the paperless claims file.  The Veteran's claims file should be provided to the examiner.  

The examiner should:

a) determine whether the Veteran has PTSD consistent with the DSM; and, if so, whether it is the result of either the corroborated stressor of being hit by shrapnel from a homemade bomb in Vietnam, which led to the award of a Purple Heart, or whether it was related to the fear of hostile terrorist or military action from the Veteran's service in Vietnam. 

b) for any acquired psychiatric disability, other than PTSD, found on examination, opine as to whether it at least as likely as not (50 percent or greater probability) began during or was otherwise related to active service.

In providing the requested opinions, the examiner should consider the service treatment records showing normal psychiatric findings at separation and the August 1986 social and industrial survey in which a social worker suggested that the Veteran had a depressive disorder that began during service.  A complete rationale should be provided for any opinion expressed (that is tell us why you reached the conclusion you did). 

3.  Then readjudicate the appeal. If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




